Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2021

The Court of Appeals hereby passes the following order:

A21A0860. WILLIAM R. ANDERSON v. BANK OF AMERICA, N.A.

      On August 28, 2020, the trial court granted summary judgment in favor of
plaintiff Bank of America, N. A. Defendant William R. Anderson filed a pro se
motion for new trial from the trial court’s order granting summary judgment. The trial
court treated the motion as a motion for reconsideration and denied it. Anderson then
filed a notice of appeal on December 17, 2020. Because the notice is untimely from
the order granting summary judgment, we lack jurisdiction to consider this appeal.
      A notice of appeal must be filed within 30 days after entry of the appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of the notice of appeal is an
absolute requirement to confer appellate jurisdiction upon this Court. See Rowland
v. State, 264 Ga. 872, 872 (452 SE2d 756) (1995). In this case, the order granting
summary judgment was entered on August 28, and Anderson filed his notice of
appeal on December 17, which was 111 days later.
      Anderson’s purported motion for new trial does not make the notice of appeal
timely. “Where a motion for new trial is not a proper vehicle for review of a trial
court’s action, the motion has no validity and will not extend the time for filing the
notice of appeal.” Pillow v. Seymour, 255 Ga. 683, 684 (341 SE2d 447) (1986). We
have held that a motion for new trial is not a proper method for challenging the grant
of summary judgment. See Leader Nat. Ins. Co. v. Martin, 185 Ga. App. 27, 29 (1)
(363 SE2d 281) (1987); see also Blackwell v. Sutton, 261 Ga. 284, 284 n. 1 (404
SE2d 114) (1991) (“A motion for new trial, by its very nature, would not lie to rectify
an erroneous grant of summary judgment.”).
      Furthermore, to the extent the motion could be considered a motion for
reconsideration, the motion did not extend the time to appeal from the underlying
order, and the order resolving it is not subject to direct appeal. See Bell v. Cohran,
244 Ga. App. 510, 510-511 (536 SE2d 187) (2000). And even if we construe
Anderson’s motion as a motion to set aside under OCGA § 9-11-60 (d), an order
denying such a motion may be appealed only by complying with the discretionary
appeal procedures. See OCGA § 5-6-35 (a) (8); Arrowhead Alternator v. CIT
Communications Finance Corp., 268 Ga. App. 464, 466 (602 SE2d 231) (2004).
      Because Anderson did not file a timely notice of appeal from the summary
judgment order, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/16/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.